Nichols, Presiding Judge.
On. December 5, 1961, the defendant was sentenced for possessing beer as follows: “Whereupon it is ordered by the court that the defendant be confined at work in the prison for women or elsewhere, as the law directs, for a period of nine months; . . . however, the defendant is hereby given leave to serve the said sentence outside of said public works camp, Georgia State Farm, and jail on probation upon payment of a fine of $200.00 cost of prosecution, within days from this date, provided that said defendant, during the term of this probation sentence, shall report to the probation officer of this county as may be directed by the court or said probation officer; shall not leave the jurisdiction of this court without the permission of this *203court, and shall observe such other conditions as are herein specified, and as may from time to time be required by the court or probation officer, shall violate no penal law or municipal ordinance, shall drink no intoxicant, shall pay $50.00 of fine to probation officer now, $50.00 on or before January 1, 1962, and balance on or before February 1, 1962. Provisions of State form number 2 shall apply. . .” On March 5, 1962, after a rule nisi was issued directing that the defendant show cause why the probated sentence should not be revoked, the trial court revoked the probated sentence and ordered that the defendant serve the remainder of the term in the State prison for women. Error is assigned on this latter judgment. Held:
Decided June 21, 1962.
D. L. Lomenick, Jr., for plaintiff in error.
Cecil Palmour, Solicitor, contra.
1. Under the decision in the case of King v. State, 103 Ga. Ga. App. 272, 275 (119 SE2d 77), the sentence was not an alternative sentence which was discharged upon the payment of a fine. See also Bryant v. State, 89 Ga. App. 891 (2) (81 SE2d 556).
2. The evidence adduced on the hearing was sufficient to authorize the judgment revoking the probation.

Judgment affirmed.


Frankum and Jordan, JJ., concur.